United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2736
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Dayton Matthew Heins

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                           Submitted: September 19, 2016
                            Filed: September 26, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Dayton Matthew Heins appeals the district court's1 revocation of his supervised
release and imposition of a ninety-day prison sentence. The court imposed this

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
sentence after Heins violated conditions of his supervised release for the third time.
For the reasons discussed below, we affirm.

I.    BACKGROUND

       In 2009, law enforcement officials executed a search warrant at Heins' home
in Ames, Iowa. During the search of Heins' home, law enforcement seized his
computer and all accompanying storage media. A scan of the computer revealed over
2,000 images of child pornography. On March 16, 2011, Heins pleaded guilty to one
count of possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B),
and was sentenced to thirty months in prison and five years of supervised release. As
part of his supervised release, Heins was not to possess or use a computer without
permission from the court, view or possess pornography or sexually explicit material,
or have contact with minors. He was also required to submit to mental heath
treatment and sex offender treatment, participate in the residential reentry program,
register as a sex offender, and submit to polygraph tests.

       Since the start of his supervised release in June 2013, Heins' conditions of
release have been modified twice. First, on October 19, 2013, Heins attended the
Story County Halloween Hike where he knew many minors were in attendance.
Based on this violation, the court modified his supervision to include a program of
curfew supervision and a monitoring device. Second, in February 2015, law
enforcement found him using a computer in his home. Again, his sentence was
modified to require Heins to reside at the residential reentry program for up to 120
days and to submit to random searches of his person, property, residence, office,
vehicles, papers, computers, etc.

        In July 2015, Heins violated the provisions of his supervised release for the
third time. He failed to show up to his group sex offender treatment sessions on July
15 and July 22, and provided no explanation for his absences to his probation officer.

                                         -2-
He told his group treatment provider that "he got busy at home working on his
compost pile" and testified at his revocation hearing that he missed the meetings
because he "was so swamped with finding work and with taking care of the
household." He also violated his release by using computers at his parents' house, the
Salvation Army, and Iowa State University. He claims he was using the computers
to find work.

       At the revocation hearing, the court considered the § 3553(a) factors and the
Chapter 7 policy statements of the Guidelines and then determined Heins' Guidelines
range using the Revocation Table in § 7B1.4(a). With a criminal history category of
I and having committed a Grade C violation, his Guidelines range was three to nine
months for this violation. The court revoked Heins' supervised release and sentenced
him to ninety days' imprisonment, the bottom of his Guidelines range, with thirty
months of supervised release to follow. Heins now appeals, arguing that the district
court abused its discretion when it revoked his supervised release.

II.   DISCUSSION

       "We review a district court's decision to revoke a defendant's supervised
release for an abuse of discretion." United States v. Melton, 666 F.3d 513, 516 (8th
Cir. 2012). A court abuses its discretion when "it fails to consider a relevant and
significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors." United States v. Hum, 766 F.3d 925, 927 (8th Cir. 2014) (quoting
United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)).

       Heins argues that the district court abused its discretion when it revoked his
supervised release. We disagree. First, Heins was released from prison on February
19, 2016. Because he has served his entire ninety-day sentence, we are unable to
grant relief. Thus, the issue is moot. See United States v. Williams, 483 F.3d 889,

                                         -3-
889 (8th Cir. 2007) (holding that the appeal of the defendant's sentence was moot
because she was released during pendency of appeal so that effective relief was
impossible). Second, there was no abuse of discretion.

       The court may . . . revoke a term of supervised release, and require the
       defendant to serve in prison all or part of the term of supervised release
       authorized by statute for the offense that resulted in such term of
       supervised release . . . if the court . . . finds by a preponderance of the
       evidence that the defendant violated a condition of supervised
       release . . . .

18 U.S.C. § 3583(e)(3). Here, Heins admitted that he violated two conditions of his
supervised release. The court considered the § 3553(a) factors and the Chapter 7
policy statements of the Guidelines and then correctly determined Heins' Guidelines
range using the Revocation Table in § 7B1.4(a). After noting the futility of previous
supervised release modifications and the uselessness of alternatives, such as a GPS
tracker, the court sentenced Heins to the bottom of his Guidelines range, which is
presumptively reasonable. United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009). Thus, the district court did not abuse its discretion, and Heins is not entitled
to the relief requested.

III.   CONCLUSION

       The judgment of the district court is affirmed.
                      ______________________________




                                          -4-